EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT State of Name under which Name of Subsidiary Incorporation/Organization Subsidiary does Business CHW LLC Delaware CHW LLC Providence Insurance Company, Limited A Bermudian Company Providence Insurance Company, Limited CatoSouth LLC North Carolina CatoSouth LLC Cato of Texas L.P. Texas Cato of Texas L.P. Cato Southwest, Inc. Delaware Cato Southwest, Inc. CaDel LLC Delaware CaDel LLC CatoWest LLC Nevada CatoWest LLC Cedar Hill National Bank A Nationally Chartered Bank Cedar Hill National Bank catocorp.com, LLC Delaware catocorp.com, LLC Cato Land Development, LLC South Carolina Cato Land Development, LLC Cato WO LLC North Carolina Cato WO LLC Cato Overseas Limited A Hong Kong Company Cato Overseas Limited Cato Overseas Services Limited A Hong Kong Company Cato Overseas Services Limited Shanghai Cato Overseas Business Consultancy Company, Limited Cato Employee Services Management, LLC Cato Employee Services L.P. A China Company Texas Texas Cato Shanghai Company, Limited Cato Employee Services Management, LLC Cato Employee Services L.P. Fort Mill Land Development North Carolina Fort Mill Land Development
